
QuickLinks -- Click here to rapidly navigate through this document


CONSULTING AGREEMENT


    This Consulting Agreement ("Agreement") is made as of            , 2001, by
and between InterDent, Inc., a Delaware corporation ("Company"), and Steven R.
Matzkin, D. D. S. ("Consultant").

    In consideration of the premises and mutual covenants herein contained, the
parties hereby agree as follows:

    1.  Treatment of Stock Options.

    The parties expressly acknowledge that the Services (defined below) provided
during the course of this Agreement shall be deemed to constitute uninterrupted
"Continuous Service" by Consultant under the Company's 2000 Key Executive Stock
Incentive Plan, "Eligible Employee" as defined in the Dental Care Alliance, Inc.
1997 Executive Incentive Compensation Plan and to constitute the necessary
consulting arrangement under the Company's 1999 Stock Incentive Plan and any
other Company stock option plans pursuant to which Consultant has been granted
options as of the date hereof ("Options"), such that all such Options shall
remain in full force and effect in accordance with their respective terms, as
amended.

    2.  Services.  Consultant agrees to provide strategic counseling, advice and
other consulting services (the "Services") to the Company from time to time as
requested by the Company. Consultant shall not be required to provide any
Services which require more than three (3) hours per month of Consultant's time
and such Services shall not require any travel by Consultant, unless otherwise
agreed to in writing by the parties.

    3.  Term and Termination.  This Agreement shall continue until May 23, 2010.

    4.  Payment for Services; Expenses; Equipment; Overhead Account.

    4.1 Fees.  As full compensation for the Services, the Company agrees to the
treatment of the stock options set forth in Section 1 of this Agreement. No
other compensations shall be due or payable to Consultant under this Agreement.

    4.2 Expenses.  Consultant is responsible for paying all ordinary and
necessary expenses arising from Consultant's performance of the Services.
Consultant shall furnish, at Consultant's sole expense, any equipment and
materials used to perform the Services.

    5.  Independent Contractor.  It is understood and agreed that Consultant
shall perform the Services as an independent contractor and consultant.
Consultant shall not be deemed to be an employee of the Company. Consultant
shall not be entitled to any benefits provided by the Company to its employees,
and the Company will make no deductions from any of the payments due to
Consultant hereunder for state or federal tax purposes. Consultant agrees that
Consultant shall be personally responsible for any and all taxes and other
payments due on payments received by him from the Company hereunder.

    6.  Representations and Warranties of Consultant.

    6.1 Original Development.

    (a) Consultant represents and warrants that (i) during the Company's
retention of Consultant, Consultant will not disclose to the Company, or use, or
induce the Company to use, any confidential, proprietary or trade secret
information of others and (ii) no confidential, proprietary or trade secret
information belonging to any prior employers or clients has been or will be used
in connection with rendering any of the Services hereunder.

    6.2 Other Agreements.  Consultant represents and warrants that Consultant's
signing of this Agreement and the performance of Consultant's Services hereunder
is not and will not be in violation of any other contract, agreement or
understanding to which Consultant is a party or by which Consultant is bound.
Consultant hereby represents and warrants that it has the power and authority to
enter into this Agreement and grant the rights granted herein. Consultant
represents

--------------------------------------------------------------------------------

and warrants that it will comply with all applicable laws, rules and regulations
in the performance of its obligations hereunder.

    7.  Confidential Information.

    7.1 Confidentiality.  In connection with this Agreement, the Company may
disclose to Consultant certain information (i) that is marked or otherwise
identified, orally or in writing, as confidential or proprietary information of
the Company ("Confidential Information") prior to, upon or promptly after
receipt by Consultant; or (ii) which Consultant should recognize from the
circumstances surrounding the disclosure to be Confidential Information.
Consultant (x) shall hold all Confidential Information in confidence and will
use such information only for the purposes of fulfilling Consultant's
obligations hereunder and for no other purpose, and (y) shall not disclose,
provide, disseminate or otherwise make available any Confidential Information of
the Company to any third party, in either case without the express written
permission of the Company. "Confidential Information" shall include, without
limitation, any proprietary information, technical data, trade secrets or
know-how, including, but not limited to software source and object code,
customer data, customer credit information, research, product plans, products,
services, customer lists and customers (including, but not limited to, those
parties which Consultant becomes acquainted with during the term of this
Agreement), inventions, processes, formulas, technology or other business
information disclosed either directly or indirectly in writing, orally or by
drawings.

    7.2 Scope.  The foregoing obligations in Section 7.1 shall not apply to
(a) use or disclosure of any information pursuant to the exercise of
Consultant's rights under this Agreement; (b) information that is or becomes
generally known or available by publication, commercial use or otherwise through
no fault of Consultant; (c) information that is known by Consultant prior to the
time of disclosure as evidenced by Consultant's written records and is not
subject to restriction; (d) information that is independently developed or
learned by Consultant other than pursuant to this Agreement as evidenced by
Consultant's written records; (e) information that is lawfully obtained from a
third party who has the right to make such disclosure without restriction; or
(f) any disclosure required by applicable law, provided that Consultant shall
use reasonable efforts to give advance notice to and cooperate with the Company
in connection with any efforts to prevent such disclosure.

    7.3 Third Party Information.  Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential and proprietary information in the strictest confidence and
not to disclose it to any person, firm, or corporation (except as necessary in
carrying out Consultant's work for the Company in a manner consistent with the
Company's agreement with such third party) or to use it for the benefit of
anyone other than for the Company or such third party (consistent with the
Company's agreement with such third party) without the express written
authorization of the Company.

    8.  Ownership.  All work performed hereunder, and all materials developed or
prepared for the Company by Consultant including, without limitation, all
designs, copyrightable works, ideas, inventions, technology and other creations
(collectively, "Creations"), are Confidential Information and the sole property
of the Company. Consultant hereby irrevocably assigns and agrees to assign to
Customer, without additional consideration, all right, title and interest in and
to all Creations, whether currently existing or created or developed later,
effective immediately upon the inception, conception, creation or development
thereof.

    9.  Return of Company Property.  On termination of this Agreement, or at any
time the Company so requests, Consultant will deliver immediately to the Company
all property belonging to the Company and all material containing or
constituting Confidential Information, including any copies in my possession or
control, whether prepared by Consultant or by others.

--------------------------------------------------------------------------------

    10. Governing Law.  This contract will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its conflicts of laws rules.

    11. Severability.  If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the validity or enforceability of the other
provisions shall not be affected.

    12. Assignment.  Consultant shall not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement. Any purported assignment,
transfer, or delegation by Consultant shall be null and void.

    13. Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the party
to be notified at the address as set forth below or at such other address as
such party may designate by ten (10) days advance written notice to the other
parties hereto.

If to Company:

InterDent, Inc.
222 North Sepulveda Blvd., Suite 740
El Segundo, CA 90245
Attn: President
Facsimile Number: (310) 765-2456


If to Consultant:

Steven Matzkin
c/o Mon Acquisition Corp.
One South School Avenue, Suite 1000
Sarasota, FL 34237
Facsimile Number: (305) 579-0717


    14. General.  Failure to enforce any provision of this Agreement shall not
constitute a waiver of any term hereof. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

[Signature pages follow]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as
of the day and year set forth above.





 



 



Company:
INTERDENT, INC.
By: /s/ NORMAN R. HUFFAKER

--------------------------------------------------------------------------------

Name: NORMAN R. HUFFAKER

--------------------------------------------------------------------------------

Title: CFO

--------------------------------------------------------------------------------


 
 
Consultant:
/s/ STEVEN R. MATZKIN, D.D.S.

--------------------------------------------------------------------------------

STEVEN R. MATZKIN, D.D.S.

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
